Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 1 of 16      PageID #:
                                   142



GIBSON, DUNN & CRUTCHER LLP
Theodore J. Boutrous, Jr., pro hac vice forthcoming
   tboutrous@gibsondunn.com
333 South Grand Avenue
Los Angeles, CA 90071
Telephone: 213.229.7000
Facsimile: 213.229.7520

WATANABE ING LLP
Melvyn M. Miyagi #1624-0
   mmiyagi@wik.com
Ross T. Shinyama #8830-0
   rshinyama@wik.com
Summer H. Kaiawe #9599-0
   skaiawe@wik.com
999 Bishop Street, Suite 1250
Honolulu, HI 96813
Telephone: 808.544.8300
Facsimile: 808.544.8399

Attorneys for Defendants
CHEVRON CORPORATION
and CHEVRON U.S.A., INC.

                     UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF HAWAII
 COUNTY OF MAUI,                  CASE NO.: 20-cv-00470

             Plaintiff,                         DECLARATION OF
       v.                                       MELVYN M. MIYAGI IN
                                                SUPPORT OF NOTICE OF
 SUNOCO LP; ALOHA PETROLEUM,                    REMOVAL
 LTD.; ALOHA PETROLEUM LLC;
 EXXON MOBIL CORP.; EXXONMOBIL                  [Removal from the Circuit Court
 OIL CORPORATION; ROYAL DUTCH                   of the Second Circuit, State of
 SHELL PLC; SHELL OIL COMPANY;                  Hawai‘i]
 SHELL OIL PRODUCTS COMPANY
 LLC; CHEVRON CORP; CHEVRON                     Action Filed: October 12, 2020
 USA INC.; BHP GROUP LIMITED; BHP
 GROUP PLC; BHP HAWAII INC.; BP


                                         1
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 2 of 16              PageID #:
                                   143



 PLC; BP AMERICA INC.; MARATHON
 PETROLEUM CORP.;
 CONOCOPHILLIPS;
 CONOCOPHILLIPS COMPANY;
 PHILLIPS 66; PHILLIPS 66 COMPANY;
 AND DOES 1 through 100, inclusive,

              Defendants.
                  DECLARATION OF MELVYN M. MIYAGI
                  IN SUPPORT OF NOTICE OF REMOVAL

      I, Melvyn M. Miyagi, declare as follows:

      1.     I am an attorney admitted to practice law before all courts of the State

of Hawai‛i and in the United States District Court for the District of Hawaii.

      2.     I am a partner at the law firm of Watanabe Ing LLP. My firm represents

Chevron Corp. and Chevron U.S.A. Inc. (the “Chevron Parties”), and I am one of the

attorneys responsible for the preparation of the Chevron Parties’ Notice of Removal,

filed concurrently herewith.

      3.     I have consulted with my clients, and I have been informed that the

Chevron Parties were served by Plaintiff the County of Maui with a copy of the

Complaint and Summons filed in the Circuit Court of Hawai‘i on October 12, 2020.

The Notice of Removal is being filed not more than thirty (30) days after the Chevron

Parties were served with a copy of the initial pleading setting forth the claims for

relief upon which this action is based. 28 U.S.C § 1446(b).

      4.     While the consent of the other Defendants is not required because

removal does not proceed “solely under 28 U.S.C § 1441,” “all defendants who have

                                          2
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 3 of 16           PageID #:
                                   144



been properly joined and served” consent to the removal of this action. 28 U.S.C.

§ 1446(b)(2)(A). Such consents were provided to counsel for the Chevron Parties in

correspondence with the other served Defendants and/or their counsel.

      5.     Unless otherwise stated, the following facts are within my personal

knowledge through personal review of the documents and information described

herein or through information gathered and provided to me by individuals at my firm,

at my direction. If called and sworn as a witness, I could and would testify

competently thereto.

      6.     Pursuant to 28 U.S.C § 1446(a), attached hereto as Exhibit 1 are copies

of all process, pleadings, and orders from the state court action being removed to this

Court that the Chevron Parties have been able to obtain from the Circuit Court of

Hawai‘i, which are in the possession of the Chevron Parties. Pursuant to 28 U.S.C

§ 1446(a), this constitutes “a copy of all process, pleadings, and orders” received by

the Chevron Parties in the action.

      7.     Attached hereto as Exhibit 2 is a true and correct copy of Steven

Rattner’s article, Long-Inactive Oilfield is Open—for Now, published in The New

York Times on October 31, 1977.

      8.     Attached hereto as Exhibit 3 is a true and correct copy of Robert

Lindsey’s article, Elk Hills Reserve Oil Will Flow Again, published in The New York

Times on July 3, 1976.



                                          3
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 4 of 16           PageID #:
                                   145



      9.     Attached hereto as Exhibit 4 is a true and correct copy of a Mineral

Lease of Submerged Lands Under the Outer Continental Shelf Lands Act, Form

MMS-2004 (June 1991).

      10.    Attached hereto as Exhibit 5 is a true and correct copy of an Oil and

Gas Lease of Submerged Lands Under the Outer Continental Shelf Lands Act, Form

BOEM-2005 (February 2017).

      11.    Attached hereto as Exhibit 6 is a true and correct copy of the June 19,

1944 Unit Plan Contract between the Navy Department and Standard Oil Company

of California.

      12.    Attached hereto as Exhibit 7 is a true and correct copy of an Oil and

Gas Lease Under the Mineral Lands Leasing Act, Form 3100-11 (October 2008).

      13.    Attached hereto as Exhibit 8 is a true and correct excerpted copy of the

Comprehensive Energy Plan, House of Representatives Document Number 93-406,

dated December 10, 1974.

      14.    Attached hereto as Exhibit 9 is a true and correct copy of the records of

the Proceedings and Debates on the Outer Continental Shelf Lands Act Amendments

of 1975, Congressional Record pages S903-11, dated January 27, 1975.

      15.    Attached hereto as Exhibit 10 is a true and correct excerpted copy of

John W. Frey and H. Chandler Ide’s A History of the Petroleum Administration for

War, published in 1946.



                                          4
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 5 of 16          PageID #:
                                   146



      16.   Attached hereto as Exhibit 11 is a true and correct copy of Growing

Blanket of Carbon Dioxide Raises Earth’s Temperature, published in Popular

Mechanics in August 1953.

      17.   Attached hereto as Exhibit 12 is a true and correct copy of W.K.’s How

Industry May Change Climate, published in The New York Times on May 24, 1953.

      18.   Attached hereto as Exhibit 13 is a true and correct copy of Invisible

Blanket, published in Time Magazine on May 25, 1953.

      19.   Attached hereto as Exhibit 14 is a true and correct copy of Warming up

the World, published in the Honolulu Advertiser on September 29, 1955.

      20.   Attached hereto as Exhibit 15 is a true and correct copy of Carbon

Dioxide May Vary Climate, published in the Honolulu Advertiser on July 16, 1956.

      21.   Attached hereto as Exhibit 16 is a true and correct copy of page A1 of

the December 8, 1957 edition of The Washington Post, as reprinted on ProQuest

Historical Newspapers.

      22.   Attached hereto as Exhibit 17 is a true and correct copy of the report on

the Production by Operator Ranked by Volume for the Gulf of Mexico Region

between 1947 and 1995, published by the Minerals Management Service (“MMS”)

of the U.S. Department of the Interior on December 22, 2000.

      23.   Attached hereto as Exhibit 18 is a true and correct excerpted copy of

the records of the Hearings before the Committee on Naval Affairs of the House of



                                         5
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 6 of 16         PageID #:
                                   147



Representatives on Estimates Submitted by the Secretary of the Navy, which took

place in 1915, reprinting excerpts of President William H. Taft’s September 6, 1910

address at the Proceedings of the Second National Conservation Congress.

        24.   Attached hereto as Exhibit 19 is a true and correct copy of President

William H. Taft’s executive order dated September 2, 1912, as excerpted from a book

titled Oil Leasing Lands – Hearings Before the Committee on the Public Lands,

published in 1918.

        25.   Attached hereto as Exhibit 20 is a true and correct excerpted copy of

Daniel Yergin’s The Prize: The Epic Quest for Oil, Money & Power, published in

1991.

        26.   Attached hereto as Exhibit 21 is a true and correct excerpted copy of

Ian O. Lessor’s, Resources and Strategy: Vital Materials in International Conflict

1600 – The Present, published in 1989.

        27.   Attached hereto as Exhibit 22 is a true and correct copy of a telegram

from P.M. Robinson, Petroleum Administration for War (“PAW”) Assistant Director

of Refining, to Ralph K. Davies, PAW Deputy Administrator, dated August 12, 1942.

        28.   Attached hereto as Exhibit 23 is a true and correct excerpted copy of

the National Petroleum Council’s, A National Oil Policy for the United States,

published in 1949.




                                          6
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 7 of 16             PageID #:
                                   148



      29.    Attached hereto as Exhibit 24 is a true and correct excerpted copy of a

Statement of Senator Joseph C. O’Mahoney, Chairman of the United States Senate

Special Committee Investigating Petroleum Resources, made on November 28, 1945,

stating, in part: “No one who knows even the slightest bit about what the petroleum

industry contributed to the war can fail to understand that it was, without the slightest

doubt, one of the most effective arms of this Government . . . in bringing about a

victory,” at page 1.

      30.    Attached hereto as Exhibit 25 is a true and correct excerpted copy of

Jay Hakes’s A Declaration of Energy Independence, published in 2008.

      31.    Attached hereto as Exhibit 26 is a true and correct excerpted copy of

the Report by the Ad Hoc Select Committee on the Outer Continental Shelf,

published in House Report No. 94-1084 in 1976.

      32.    Attached hereto as Exhibit 27 is a true and correct excerpted copy of

the Outer Continental Shelf Lands Act Amendments of 1977, published in House

Report No. 95-590.

      33.    Attached hereto as Exhibit 28 is a true and correct copy of Texas

Association of Realtors’ Form TAR-2101.

      34.    Attached hereto as Exhibit 29 is a true and correct copy of a Statement

of Gerald D. Morgan, Special Counsel to the Committee on Naval Affairs, Hearing

on Amendment Proposed to Unit Plan Contract Governing Development and



                                           7
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 8 of 16            PageID #:
                                   149



Operation of Naval Reserve Petroleum No. 1 (Elk Hills), U.S. House of

Representatives, Committee on Naval Affairs, at 3737–38, made on September 9,

1946.

        35.   Attached hereto as Exhibit 30 is a true and correct copy of Statements

of Commodore W.G. Greenman, U.S. Navy, Director, Naval Petroleum Reserves,

Hearing Records at 3693–94, made on March 28, 1946.

        36.   Attached hereto as Exhibit 31 is a true and correct copy of Records

Concerning Reserves in the U.S. and PAW Districts 1941-45, Elk Hills, collected at

the National Archives in Suitland, Maryland.

        37.   Attached hereto as Exhibit 32 is a true and correct copy of the Operating

Agreement between Navy Department and Standard Oil Company of California,

Relating to Naval Petroleum Reserve No. 1 (Elk Hills), dated November 3, 1971,

Contract No. NOd-9930.

        38.   Attached hereto as Exhibit 33 is a true and correct copy of a letter from

J.R. Grey, President of the Standard Oil Company of California, to Jack L. Bowers,

Secretary of the Navy, requesting to terminate its position as Operator of the Elk Hills

Reserve, dated January 7, 1975.

        39.   Attached hereto as Exhibit 34 is a true and correct excerpted copy of

History of Naval Petroleum Reserve No. 1 (Elk Hills) 1912-1987, prepared by

Systematic Management Services, Inc., published on May 15, 1989.



                                           8
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 9 of 16        PageID #:
                                   150



      40.   Attached hereto as Exhibit 35 is a true and correct excerpted copy of a

Statement of Hon. John F. O’Leary, Administrator, Federal Energy Administration

(“FEA”) at a Hearing before the Senate Committee on Interior and Insular Affairs,

on FEA’s Strategic Petroleum Reserve Plan Submitted to the Congress for Review

Pursuant to Public Law 94-163, held on February 4, 1977.

      41.   Attached hereto as Exhibit 36 is a true and correct copy of a Letter

addressed to the Operator from L. Dennett, Associate Director for Royalty

Management, United States Department of the Interior, Minerals Management

Service (“MMS”), dated December 14, 1999.

      42.   Attached hereto as Exhibit 37 is a true and correct copy of the news

release, MMS RIK Program to Help Fill Strategic Petroleum Reserve, published by

the MMS on May 31, 2007.

      43.   Attached hereto as Exhibit 38 is a true and correct excerpted copy of a

Statement of George A. Wilson, Director of Supply and Transportation Division,

Wartime Petroleum Supply and Transportation, PAW, made to the Special

Committee Investigating Petroleum Resources, S. Res. 36, on November 28, 1945.

      44.   Attached hereto as Exhibit 39 is a true and correct excerpted copy of

the remarks of Secretary Harold Ickes to the Conference of Petroleum Industry

Chairmen on August 11, 1941.




                                        9
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 10 of 16           PageID #:
                                    151



         45.   Attached hereto as Exhibit 40 is a true and correct excerpted copy of

 W.J. Sweeney’s Aircraft Fuels and Propellants, Report for the Army Air Force

 Scientific Advisory Group, published in 1946.

         46.   Attached hereto as Exhibit 41 is a true and correct excerpted copy of I.

 Waitz, S. Lukachko, and J. Lee’s Military Aviation and the Environment: Historical

 Trends and Comparison to Civil Aviation, published in Volume 45 of the Journal of

 Aircraft at 2, in 2005.

         47.   Attached hereto as Exhibit 42 is a true and correct excerpted copy of

 the Handbook of Aviation Fuel Properties, CRC Report No. 635, published by the

 Coordinating Research Council in 2004.

         48.   Attached hereto as Exhibit 43 is a true and correct excerpted copy of

 the 1968 Historic American Engineering Record No. TX-76, War Emergency

 Pipeline Inch Lines Historic District, from the National Parks Service.

         49.   Attached hereto as Exhibit 44 is a true and correct excerpted copy of

 the Certificate of Dissolution of War Emergency Pipelines, Inc., dated August 28,

 1947.

         50.   Attached hereto as Exhibit 45 is a true and correct excerpted copy of a

 Statement of W. Alton Jones, Chairman, Committee on Postwar Disposal of Pipe

 Lines, Refineries, and Tankers, at Hearings before the Special Committee

 Investigating Petroleum Resources made on November 15, 1945.



                                           10
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 11 of 16          PageID #:
                                    152



         51.   Attached hereto as Exhibit 46 is a true and correct excerpted copy of

 the Fourth Annual Report of the Activities of the Joint Committee on Defense

 Production, printed at House Report No. 84-1, dated January 5, 1955.

         52.   Attached hereto as Exhibit 47 is a true and correct excerpted copy of

 the Twenty-Fourth Annual Report of the Activities of the Joint Committee on

 Defense Production, dated January 17, 1975.

         53.   Attached hereto as Exhibit 48 is a true and correct excerpted copy of

 the records of the Hearing on Senate Joint Resolution 176, To Authorize the

 Production of Petroleum from Naval Petroleum Reserve Numbered 1 (Elk Hills,

 Calif.), before the Subcommittee on National Stockpile and Naval Petroleum

 Reserve, of the Committee on Armed Services, United States Senate, held in

 December 1973.

         54.   Attached hereto as Exhibit 49 is a true and correct copy of John W.

 Finney’s article, Fuel is Diverted for the Military, printed in The New York Times on

 November 28, 1973.

         55.   Attached hereto as Exhibit 50 is a true and correct excerpted copy of

 Gregory Pedlow and Donald Welzenbach’s 1992 report, The Central Intelligence

 Agency and Overhead Reconnaissance: The U-2 and OXCART Programs, 1954-

 1974.




                                          11
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 12 of 16        PageID #:
                                    153



       56.   Attached hereto as Exhibit 51 is a true and correct copy of CIA Doc.

 No. CIA-RDP90B00170R000100080001-5, Clarence L. Johnson, Development of

 the Lockheed SR-71 Blackbird, dated August 3, 1981.

       57.   Attached hereto as Exhibit 52 is a true and correct excerpted copy of

 Ben Rich and Leo Janos’s Skunk Works, published in 1994.

       58.   Attached hereto as Exhibit 53 is a true and correct copy of CIA Doc No.

 CIA-RDP67B00074R000500400016-2, Contract No. AF33(657)-8577 (SH-511),

 dated August 14, 1962.

       59.   Attached hereto as Exhibit 54 is a true and correct copy of CIA Doc.

 No. CIA-RDP67B00074R000500400012-6, Amendment No. 2 to Contract No.

 AF33(657)-5577 (SH-511), dated August 26, 1963.

       60.   Attached hereto as Exhibit 55 is a true and correct copy of CIA Doc.

 No. CIA-RDP67B00074R000500440005-0, Concurrence in Contract No. SH-515

 with Shell Oil Company, Project OXCART, dated September 20, 1963.

       61.   Attached hereto as Exhibit 56 is a true and correct copy of CIA Doc.

 No. CIA-RDP67B00074R000500450004-0, Contract No. AF33(657)-13272 (SH-

 516), dated June 30, 1964.

       62.   Attached hereto as Exhibit 57 is a true and correct copy of CIA Doc.

 No. CIA-RDP67B00074R000500440006-9, Contract No. AF33(657)-12525 (SH-

 515), dated September 20, 1963.



                                         12
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 13 of 16       PageID #:
                                    154



       63.   Attached hereto as Exhibit 58 is a true and correct copy of CIA Doc.

 No. CIA-RDP67B00074R000500430003-3, Concurrence in Contract No. SH-514

 with Shell Oil Company, New York, N.Y., dated June 28, 1963.

       64.   Attached hereto as Exhibit 59 is a true and correct copy of CIA Doc.

 No. CIA-RDP67B00074R000500420006-1, Contract No. AF33(657)10449 (SH-

 513), dated February 25, 1963.

       65.   Attached hereto as Exhibit 60 is a true and correct copy of CIA Doc.

 No. CIA-RDP67B00074R000500410006-2, Contract No. AF33(657)-8582 (SH-

 512), dated September 13, 1962.

       66.   Attached hereto as Exhibit 61 is a true and correct copy of CIA Doc.

 No. CIA-RDP63-00313A000500130031-9, Summary of OSA Activities for Week

 Ending 21 August 1963, dated August 23, 1963.

       67.   Attached hereto as Exhibit 62 is a true and correct chart of exemplary

 contracts between Tesoro Corporation and the U.S. Department of Defense, along

 with excerpts of the exemplary contracts described therein.

       68.   Attached hereto as Exhibit 63 is a true and correct excerpted copy of

 the Department of Defense Handbook on Aerospace Fuels Certification, MIL-

 HDBK-510A, published in August 2014.




                                          13
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 14 of 16            PageID #:
                                    155



       69.    Attached hereto as Exhibit 64 is a true and correct copy of the DLA

 Detail Specifications for Turbine Fuels, Aviation Kerosene Types, NATO F-34(JP-

 8), NATO F-35, and JP-8+100, MIL-DTL-83133E, dated April 1, 1999.

       70.    Attached hereto as Exhibit 65 is a true and correct copy of the

 Department of Defense’s FSII Specifications, MIL-DTL-85470B, dated June 1999.

       71.    Attached hereto as Exhibit 66 is a true and correct excerpted copy of

 Air Force Wright Aeronautical Laboratory’s Military Jet Fuels, 1944-1987,

 AFWAL-TR-87-2062,            dated       December        1987,     available        at

 https://apps.dtic.mil/dtic/tr/fulltext/u2/a186752.pdf.

       72.    Attached hereto as Exhibit 67 is a true and correct excerpted copy of

 the Department of Army Technical Manual on Petroleum Handling Operations for

 Aviation Fuel, TM 10-1107, dated February 1960.

       73.    Attached hereto as Exhibit 68 is a true and correct copy of Department

 of Defense’s Performance Specification, Inhibitor, Corrosion / Lubricity Improver

 Fuel Soluble, MIL-PRF-25017H, dated August 2011.

       74.    Attached hereto as Exhibit 69 is a true and correct excerpted copy of

 G.S. Callendar’s The Artificial Production of Carbon Dioxide and Its Influence on

 Temperature, first published February 16, 1938, and reprinted by the Quarterly

 Journal of the Royal Meteorological Society, September 10, 2007.




                                            14
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 15 of 16          PageID #:
                                    156



       75.   Attached hereto as Exhibit 70 is a true and correct copy of Industrial

 Gases Warming Up Earth, Physicist Notes Here, published in The Washington Post

 on May 5, 1953.

       76.   Attached hereto as Exhibit 71 is a true and correct copy of Scientist to

 See if Ice In Antarctic Is Melting, published in the Honolulu Star-Bulletin on

 December 29, 1956.

       77.   Attached hereto as Exhibit 72 is a true and correct excerpted copy of

 the records of the Independent Offices Subcommittee of the House Committee on

 Appropriations’ Hearing on Appropriations for the International Geophysical Year,

 held on March 8, 1956.

       78.   Attached hereto as Exhibit 73 is a true and correct copy of a

 Memorandum composed by Daniel Patrick Moynihan on September 17, 1969.

       79.   Attached hereto as Exhibit 74 is a true and correct copy Hawaii Coastal

 Zone Management Program’s Effects on Hawaii of a Worldwide Rise in Sea Level

 Induced by the “Greenhouse Effect,” dated 1985, available at https://planning.hawaii.

 gov/wp-content/uploads/2013/04/Sea-Level-Rise-Effects-on-Hawaii-1985.pdf.

       80.   Attached hereto as Exhibit 75 is a true and correct excerpted copy of

 the World Meteorological Organization and United Nations Environment

 Programme’s Intergovernmental Panel on Climate Change (“IPCC”) 1990 First




                                          15
Case 1:20-cv-00470-DKW-KJM Document 1-1 Filed 10/30/20 Page 16 of 16            PageID #:
                                    157



 Assessment Report, available at https://www.ipcc.ch/site/assets/uploads/2018/05/

 ipcc_90_92_assessments_far_full_report.pdf.

       81.    Attached hereto as Exhibit 76 is a true and correct excerpted copy of

 the IPCC’s 1995 Second Assessment Report, available at https://archive.ipcc.ch/

 pdf/climate-changes-1995/ipcc-2nd-assessment/2nd-assessment-en.pdf.

       82.    Attached hereto as Exhibit 77 is a true and correct excerpted copy of

 the IPCC’s 2001 Third Assessment Report, available at https://www.ipcc.ch/

 site/assets/uploads/2018/05/SYR_TAR_full_report.pdf.

       83.    Attached hereto as Exhibit 78 is a true and correct copy of the EPA’s

 Guide to Climate Change, published in 2002.

       84.    Attached hereto as Exhibit 79 is a true and correct excerpted copy of

 Daniel Yergin’s The New Map: Energy, Climate, and the Clash of Nations, published

 September 15, 2020.

       I declare under penalty of perjury under the laws of the State of Hawai‛i and

 the United States of America that the foregoing is true and correct and that I executed

 this Declaration on October 30, 2020, in Honolulu, Hawai‛i.



                                                      /s/ Melvyn M. Miyagi
                                                      MELVYN M. MIYAGI




                                           16
